DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 3-9 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant canceled Claims 2 and 15  and new claims 16-22 are added. 
	
	1) Applicant argues:
	Applicant disagrees with the modification of Johno (US 5,849,341) with Funato (JPH 08229964). The rationale for this modification is that the rectangular shape of the Funato cavity increases the elastic force of the sealing material and the sealing function is improved (from paragraph [0007] of Funato).
	However, neither paragraph [0007] nor any other part of the Funato disclosure attributes increased elastic force or improved sealing function to the rectangular shape of the cavity . Funato describes this shape as non-limiting – meaning that the shape of the cavity is unimportant to the benefits achieved by the invention. While paragraph [0007] specifies features of the invention and the corresponding benefit of each, the shape of the cavity is not one of them. The mere presence of the cavity portion regardless of its shape is said to increase the elastic force of the sealing material and improve sealing function. Therefore, Funato only teaches that the circular channel of Johno would work just as well as any other shape, so there would be no motivation or reason by one of ordinary skill in the art to modify the Johno seal to use a rectangular cavity or any other non-circular shape. Arguments/Remarks Mar 4, 2022 pp. 12-13.
	Examiner answers:
	Examiner has modified the disclosure of Johno with Funato by adding the interior channel or hollow portion of Funato (Figs 3, 6 paragraph [0013] hollow portion – 33) This is an advantage because it easily carries elastic deformation and it is suitable as a means of enhancing the sealing function (paragraph [0007]). Figs. 3 & 4 are specifically indicated as showing this arrangement (paragraph [0013]). See figures below.
	The rectangular shape in itself or any other polygonal shape, for that matter, would have been obvious to one of ordinary skill in the art because it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. In this case, the motivation would be that the shape of the cavity matches the rectangular cross-section of the seal itself (paragraph [0016]).

		
    PNG
    media_image1.png
    405
    289
    media_image1.png
    Greyscale
                     
    PNG
    media_image2.png
    614
    515
    media_image2.png
    Greyscale
   
 
	2) Applicant argues:
	Applicant disagrees regarding the rejection of Claim 2 – now canceled and incorporated into Claim 1 – that Funato discloses the interior arcuate slot of original Claim 2.  Instead the arcuate part of the Funato seal is the solid material bridging the top and right-hand sides of the otherwise rectangular interior channel . If anything the only possible arcuate slot  is an external arcuate slot not an interior one. Additionally, the curved part of the cross-section is not centered about the midline of the main body, nor is it located between at least one interior channel and the exterior surface of the head portion. Arguments/Remarks Mar 4, 2022 p. 14.
	Examiner answers: 
	As to the rejection of the original (and now canceled) Claim 2, Examiner maintains that Funato does disclose an interior arcuate slot  as indicated in Fig. 7 (Fig. 7 paragraph [0016 seal material – 3 forms engage the mold – 1...cutout portion – 35 gouge one of the upper corner of the side in a curved shape...forms a hollow portion – 43 to fit the sealing member outline...) and under the broadest reasonable interpretation of Claim 2, there does appear to the examiner that it is centered about the midline of the main body and that at least in one embodiment is located between at least one interior channel and exterior surface of the head portion (paragraph [0016] recessed portion – 31 cavity – 33 distal end portion – 32 .  See figures below.

		
    PNG
    media_image3.png
    565
    412
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    239
    273
    media_image4.png
    Greyscale

	
				
    PNG
    media_image5.png
    446
    398
    media_image5.png
    Greyscale


	
	3) Applicant argues:
	There are added limitations including “at least one interior channel and the arcuate interior slot are distinct and separated from each other by a wall” and the requirement of “the interior arcuate slot exhibiting concavity toward the at least one interior channel. These are not disclosed by Johno or Funato.
 	Examiner answers:
	See the Claim 1 rejection under § 103 below where a new grounds of rejection are provided (Kobayashi, JP 2019073029)
	
4) Applicant argues:
Respecting Claim 3, the lateral shoulder surface (23c) of Johno specified in the rejection extends outward from the exterior surface of the tube portion (23a) rather than inward as specified in the claim. Arguments/Remarks Mar 4, 2022 p. 15.
	Examiner answers:
	Examiner maintains that that each of the first and second lateral shoulder surfaces of the head portion extend inwards from its respective exterior side surface toward the midline. See Fig. 4(‘a) below compared to instant invention.


    PNG
    media_image6.png
    680
    619
    media_image6.png
    Greyscale
              
    PNG
    media_image7.png
    351
    538
    media_image7.png
    Greyscale


5) Applicant argues:
	Respecting both claims 4 and 5, Johno cannot disclose both the smooth convex profile of and Claim 4 and the notched portion of claim 5. The rejection of Claim 5 relies on the grooves (25) formed on the exterior surface of the inner member (25), which is not the same exterior surface that extends outwardly and downwardly to the lateral shoulder surfaces. Also, they do not narrow inwardly as required in Claim 5. Arguments/Remarks Mar 4, 2022 p. 15.
	Examiner answers: 
	Within the broadest reasonable interpretation of Claim 5, there appears to the examiner what constitutes a first and second exterior side surface of the head portion as was discussed in Claim 3 above. The notches with the intervening teeth in Johno are notched portions as including in the first exterior side surface and second exterior side surface and extend along the length dimension of the sealing member and are spaced apart along the height dimension of the sealing member as required by the claim.  	Moreover, Fig. 4(a) appears to indicate that the notches inwardly narrow. See Fig. 4(a) below.
[AltContent: arrow]
				
    PNG
    media_image8.png
    607
    538
    media_image8.png
    Greyscale

	
	6) Applicant argues: 
	Respecting Claims 6 and 7 , lower cavity  (20b) of the Kobayashi (JP 201973029) seal, this cannot be interpreted as hexagonal (six-sided) as in the rejection of Claim 6 and as rhomboidal (four-sided) as asserted in the Claim 7 rejection. Arguments/Remarks Mar 4, 2022 p. 15.
	Examiner answers:
	Regarding Claim 6, Kobayashi discloses an interior channel which appears to the examiner to have a hexagonal sectional shape. See figure below.
				
    PNG
    media_image9.png
    537
    338
    media_image9.png
    Greyscale
	
	Regarding Claim 7, it is amended and will be discussed in further detail below as necessary.

	7) Applicant argues:
	 Respecting Claim 8 the prior art does not disclose a plurality of interior channels centered on the midline of the elastomeric main body. Instead Johno discloses longitudinal grooves  as the plurality of interior channels . They are grooves are formed in the interior member, not in the main elastomeric main body and are formed in a different component that the circular interior channel of the tube. 
	Moreover, they are not polygonal section shapes but have open “U” shapes and are not centered on the midline of the main body and are spaced circumferentially around the exterior of the interior member. They also do not meet the vertex limitations of the claim. Arguments/Remarks Mar 4, 2022 p. 15.
	Examiner answers:
	It appears to the examiner based on Fig. 4(b) – see below – that the “longitudinal grooves” of Johno do function as a plurality of interior channels centered on the midline of the main and appear to meet the vertex limitations. See Johno figure below.
	

				 
    PNG
    media_image10.png
    633
    615
    media_image10.png
    Greyscale
 
	8) Applicant argues:
	Respecting Claim 9, circular through holes (24a) as formed through the inner member (24b) are recited as the recited interior channels. These are formed in the inner member rather than the main body, they are not polygonal and they have no vertices. Arguments/Remarks Mar 4, 2022 p. 15.
 
 	Examiner answers:
	Johno appears to meet this limitations as indicated by the reference to one embodiment (Col. 7 ll. 25-27) and also figure 4(a) below. As the assertion that interior channels are not polygonal and have no vertices, see the Claim 8 answer and accompanying figure above.
	
	
    PNG
    media_image11.png
    631
    643
    media_image11.png
    Greyscale

9) Applicant argues:
Respecting Claim 10, there is nothing resembling a honeycomb webbing anywhere in the prior art, especially not in Johno. Arguments/Remarks Mar 4, 2022 p. 15.
Examiner answers:
It appears to the examiner that there are structures that do comprise interconnected honeycomb webbing with the further limitations of Claim 10 including the adjacent columns of interior channels of the central column of interior channels. The term “honeycomb” is defined a space-filling of polyhedral or higher-dimensional cells , so that there are no gaps. These can include cubic honeycombs See About Cubic honeycomb for explanation: https://dbpedia.org/page/Cubic_honeycomb See Fig. 4c) below. 	
	
    PNG
    media_image12.png
    391
    574
    media_image12.png
    Greyscale



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johno (US 5,849,341) in view of Funato (JPH 08229964A) and further in view of Kobayashi (JP 2019073029).
	Regarding Claim 1, Johno discloses a sealing member for a powder slush molding apparatus (Fig. 1 abstract, sealing member – 21) the sealing member comprising:
	 an elastomeric main body (Fig. 2 (21) 3:65-4:6 elasticity) that extends between a first end and a second end along a height dimension of the sealing member (3:3-8), the elastomeric main body comprising:
 	a head portion that includes an exterior surface and that provides the first end of the main body (Fig. 2 5:17 – 21 seal tube – 23 tubular in section tubular portion – 23a), 
an anchor portion that provides the second end of the main body (Fig. 2 5:20-27 fixation portion – 23b …anchor portion – 23d…), and 
	a neck portion that extends between and joins the head portion and the anchor portion of the main body (Fig, 25:22-25 …fixation portion – 23b comprises a shoulder portion – 23c) 
	each of the head portion, the anchor portion, and the neck portion being bisected by a midline that runs parallel to the height dimension of the sealing member (Figs. 3(a) 3(b), 5:35-41 …seal inner member – 24 is stringlike and has a substantially circular cross-section…;…sealing member…runs, in a T-shape…) wherein 
	the elastomeric main body defines at least one interior channel within the head portion that is centered about the midline (Fig. 4 (c) Col. 7:25-27 two through-holes – 24a are formed in the section of the seal inner member – 24), the at least one interior channel extending along a length dimension of the sealing member wherein, each interior channel is defined by an interior wall surface of the elastomeric main body with the first and second interior channels being spaced apart along the midline of the elastomeric main body (Fig. 2 Col. 5 ll. 30-34 …a proper gap between the seal inner member – 24 and the inner wall surface of the tubular portion – 23a )
 	However, Johno does not disclose an embodiment having a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member.

	Funato discloses a sealing material having flexibility and elasticity fitted the sides of the reservoir (Fig. 1 paragraphs [0006] [0013] mold – 1 , reservoir – 2 sealing member – 3, hollow portion – 33) and where an interior channel extends along a length dimension of the sealing member (Figs. 2, 3  paragraph [0011] sealing material – 3 in the longitudinal direction and the like cross-sectional shape over the entire circumference is attached) and 
	having a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member ( (Fig. 3 shape of the cavity portion -33 is set to approximately rectangular cross section...not limited thereto, the cavity shape, size, etc.),  which includes not only rectangular but additional polygonal shapes, and
	that includes one vertex on one side of the midline and another vertex on the other side of the midline (Refer to Fig. 5 below),
	 the two vertices being intersected by a transverse line that extends through the head portion of the elastomeric main body within the sectional plane and is orthogonal to the height dimension of the sealing member (Figs 3, 5, 6 paragraph [0011] …sectional pentagonal…so that the base portion – 3a is fitted into the hole-shaped portion – 22 and forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom…). 
				
    PNG
    media_image3.png
    565
    412
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Johno and Funato whereby	an interior channel of a sealing member defining an interior wall surface ( Fig. 2 Col. 5 ll. 30-34, inner wall surface of the tubular portion – 23a ) as disclosed by Johno,
	 would further be defined, as in Funato, such that its interior wall surface (Fig. 5 above hollow portion – 33) includes a vertex on either side of the midline of the interior channel intersected by a transverse line extending through the head portion within the section plane and orthogonal to the sealing member height dimension.  
	This would be advantageous because the elastic deformation qualities improve staying contracted in the vertical direction past the buckling deformation (paragraph [0015]).
	 However, while Funato discloses an arcuate slot as indicated in Fig. 7 and appears to be centered about the midline of the main body (see Fig. 7 above) and that at least in one embodiment is located between at least one interior channel and exterior surface of the head portion (paragraph [0016] recessed portion – 31 cavity – 33 distal end portion – 32), 
	it does not appear or to be taught that the interior arcuate slot and the at least one interior channel are distinct and separated from each other by a wall of the head portion of the elastomeric main body.
	Kobayashi teaches a seal member for slush molding (abstract) 
	wherein the elastomeric main body (paragraph [0037] silicone rubber) and  further defines an interior arcuate slot within the head portion of the main body (Fig. 5, 6 paragraph [0053] a cavity – 20a along the longitudinal direction (extension direction)).
	the interior arcuate slot being centered about the midline of the elastomeric main body (Fig. 5 paragraphs [0072]  [0075] side surface portion – 32 has a central portion in the vertical direction; upper cavity – 20a has a lower surface – 31b in the form of a horizontal surface and left and right inner wall surfaces – 32a  and
	 located between the at least one interior channel and the exterior surface of the head portion (Fig. 5  paragraph [0063] two-layer structure of a portion forming the cavity – 20a and portion forming the cavity – 20b),
	the interior arcuate slot exhibiting concavity toward the at least one interior channel (Fig. 8 paragraph [0089] upper cavity – 20a, lower cavity – 20b ..possible to obtain two -step bending deformations... a configuration in which the cavity – 111 is vertically elongated...to increase the amount of deformation (the amount of defection) in the vertical direction while obtaining stable deformation), and 
	wherein the interior arcuate slot and the at least one interior channel are distinct and separated from each other by a wall of the head portion of the elastomeric main body (Figs. 5, 6 paragraph [0065] partition – 33 that partitions the lower cavity – 20b). see figures below:
	


    PNG
    media_image13.png
    898
    614
    media_image13.png
    Greyscale
               
    PNG
    media_image14.png
    483
    568
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have combined Kobayashi with the interior channel of Johno and Funato such that an interior arcuate slot is located between the interior channel and the exterior surface of the head portion with a distinct separation by a wall and exhibiting concavity. This would advantageous to do because with the upper and lower cavities stepwise (two-stage bending deformation can be obtained with the presence of the wall (paragraph [0089] partition – 33) and provides sufficient deflection follow a change in gap between the product formed – and the quality and yield of molded articles can be improved (paragraph [0086]). 
	

Regarding Claim 3, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Johno further discloses that the exterior surface of the head portion extends outwardly and downwardly from a centerline to a first lateral shoulder surface and a second lateral shoulder surface (Fig. 4 (a’) Col. 7 ll. 1-6 shoulder portion – 23c),
 the exterior surface of the head portion comprising a first exterior side surface that extends from the centerline in one direction to the first lateral shoulder surface and a second exterior side surface (see Fig. 4 (a’) below sealing tube – 23) 
 that extends from the centerline in an opposite direction to the second lateral shoulder surface, each of the first and second lateral shoulder surfaces extending inwards from its respective exterior side surface towards the midline of the elastomeric main body (Figs. 2, 4(a) 5:22-28 shoulder portion – 23c:6:53-56 ...fixation portion – 23b formed integrally with the tubular portion – 23a consists of a shoulder portion – 23c…and has a substantially T-shaped cross section…) .

    PNG
    media_image7.png
    351
    538
    media_image7.png
    Greyscale

Regarding Claim 4, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 3 and Johno further discloses that the first exterior side surface and the second exterior side surface has a smooth convex profile from the centerline to its respective lateral shoulder surface (Fig.2 5:19-24 …fixation portion – 23b formed integrally with the tubular portion – 23a at the lower part of the tubular portion – 23a…fixation portion – 23b comprises a shoulder portion – 23c…).

Regarding Claim 5, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 3 and Johno further discloses that each of the first exterior side surface and the second exterior side surface includes
 a notched portion in which a series of notches that narrow inwardly into the elastomeric main body (Figs. 4(a), 4(b) Col.  7: ll. 7-14 …a plurality of grooves – 25) are defined to provide one or more intervening teeth (Fig. 4(b) longitudinal grooves – 25a and bendable transversal grooves – 25b), each of the notches in the notched portion of the first exterior side surface and the second exterior side surface extending along the length dimension of the sealing member and being spaced apart along the height dimension of the sealing member (7:55-8:2 measurements of configuration …wherein it is 0-5 mm in the seal inner member with grooves).

Regarding Claim 6, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Kobayashi further discloses that the at least one interior channel (Fig. 5-7 paragraph [0053] intermediate space forming portion – 23 provided between the contact side – 21 and the holding portion – 22…) has a hexagonal shape (Figs. 5-7 paragraph [0063] where lower cavity – 20b has a hexagonal shape) – See Kobayashi Fig. 5 above in Claim 1 discussion. 

Regarding Claim 7, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Funato further discloses that the at least one interior channel has a quadrilateral sectional shape or a pentagonal sectional shape (Fig. 3 paragraph [0013] ...shape of the cavity portion – 33 is set to approximately rectangular cross section ) Note: As evidence: a rectangle is a quadrilateral – See Varsity Tutors – Hot math https://www.varsitytutors.com/hotmath/hotmath_help/topics/quadrilaterals : “A rectangle is a parallelogram with four right angles, so all rectangles are also parallelograms and quadrilaterals.”).

Regarding Claim 8, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Johno further discloses an additional embodiment whereby the elastomeric main body defines a plurality of interior channels centered on the midline of the elastomeric main body, each of the plurality of interior channels extending along the length dimension of the sealing member (Fig. 4(b) 7:15-17 longitudinal grooves – 25a), while Funato discloses that these plurality of interior channels have a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member (Figs. 2, 3 paragraph [0013] ..a hollow portion – 33…shape of the cavity portion – 33 is set to approximately rectangular cross section…not limited thereto, the cavity shape, size, etc.),  which includes not only rectangular but additional polygonal shapes, and
that includes one vertex on one side of the midline and another vertex on the other side of the midline, the two vertices being intersected by a transverse line that extends through the head portion of the elastomeric main body within the sectional plane and is orthogonal to the height dimension of the sealing member (Figs 3, 6 paragraph [0011] …sectional pentagonal…so that the base portion – 3a is fitted into the hole-shaped portion – 22 and forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom…).

Regarding Claim 9, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 8 and Johno further discloses that in one embodiment the plurality of interior channels comprises a first interior channel and a second interior channel, the first and second interior channels being spaced apart along the midline of the elastomeric main body (Fig. 4 (c) Col. 7:25-27 two through-holes – 24a are formed in the section of the seal inner member – 24B).

Regarding Claim 10, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 8 and Johno further discloses the elastomeric main body includes an interconnected honeycomb webbing that defines a central column of interior channels arranged in series on the midline of the elastomeric main body (Fig. 4A 6:48-52; 7:28-29;  24A, 24B – seal inner members tubular portion – 23a; seal inner members – 24A, 24B through-holes – 24a) and, further, additionally defines at least one adjacent column of interior channels (Figs. 4(a), 4(b), sectional area of each of the seal inner members – 24A, 24B becomes smaller because of the formation of the grooves – 25 or the through-holes – 24a) on each side of the central column of interior channels (Fig. 4(b) 7:18-20 a single through-hole – 24a is formed in the section of the seal inner member – 24A). 
Evidence indicates that: It has long been recognized that space can be filled with uniform polyhedra.  A 'uniform honeycomb' is a figure defined as a tiling of 3space where  "all of whose cells are uniform polyhedra and whose vertices are transitive on its symmetry group, and which covers three-space exactly once" From Elementary Honeycombs Olshevsky G. (as quoted by Alex Doskey) (2008)
http://www.orchidpalms.com/polyhedra/honeycombs/honeycombs.htm See figure 4(c) below.
			
    PNG
    media_image12.png
    391
    574
    media_image12.png
    Greyscale


Regarding Claim 11, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Johno further discloses a thickness of the head portion and a thickness of the anchor portion of the elastomeric main body, as measured in the sectional plane perpendicular the height dimension (Fig.4 (a), 5:22-24 shoulder portion – 23c, anchor portion – 23), are greater than a thickness of the neck portion of the elastomeric main body as also measured in the sectional plane perpendicular the height dimension (Fig. 4 (a’) Col. 7:ll. 1-6 ...sealing material – 22 may have a construction in which in the shoulder portion – 23c, a groove – 23c1 is formed…).

Regarding Claim 12, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Johno further discloses the head portion, the anchor portion, and the neck portion of the elastomeric main body define, on each side of the main body, a depressed longitudinal recess that extends in the length dimension of the sealing member (Fig. 2 Col.5:ll. 22-25 anchor portion – 23d is fitted into an anchor groove – 26; Fig. 4(‘a) Col. 7:ll. 1-6 a groove – 23c1 is formed…).

Regarding Claim 13, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1 and Johno further discloses the elastomeric main body is composed of silicone rubber (Col. 3:ll. 65-67).

Regarding Claim 14, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 1  and Johno further discloses a powder slush molding apparatus (abstract) comprising: 
a powder box that defines a powder reservoir that contains a powdered resin (Fig. 1 abstract, reservoir – 4 containing a powder material – 8), the powder box defining at least one opening to the powder reservoir (Fig. 1 abstract powder material introduction opening – 6) and 
further having a peripheral sealing surface around the opening (Fig. 1 5:3-5 end portion – 6a of each of the powder material introduction openings – 6x, 6y) , the peripheral sealing surface defining a seal retention groove (Fig. 2 5:24-27 …anchor portion – 23d is fitted into an anchor groove – 26 formed in the end portion – 6a of the powder material introduction opening – 6 over the full length thereof…); a mold that is sealingly coupled to the powder box (Fig. 1 5:6-8 …sealing member – 21 comes into contact with a metal mold (not shown)), the molding comprising 
a shell that covers the opening to the powder reservoir and has a forming surface configured for contact with the powdered resin upon rotation of the powder slush molding apparatus, the shell further having a sealing surface that opposes the peripheral sealing surface of the powder box (Fig.1 abstract …a metal mold – 1 which is maintained at a high temperature and is coupled to the reservoir – 4 forming a skin molding by melting the powder material – 8 poured from the reservoir – 4 while rotating the reservoir); and 
Johno, Funato and Kobayashi disclose the sealing member as set forth in Claim 1, received in the seal retention groove of the powder box such that the head portion of the sealing member rises upwards from the peripheral sealing surface of the powder box outside of the seal retention groove (Figs. 1, 2  5: 10-15; 5:24-26…sealing material – 22 is fixed to the end portion – 6a of the powder material introduction opening by means of the fixing plates – 7b…; …anchor portion – 23d is fitted into an anchor groove – 26 formed in the end portion – 6a of the powder material introduction opening – 6 over the full length thereof…) and
 is compressed between the sealing surface of the shell and the peripheral sealing surface of the powder box (Figs. 1, 2 5:64-6:2 …sealing member – 21…attached to the end portion – 6a of the powder material introduction opening – 6 comes into contact with the metal mold – 1 and then is pressed and deformed, and, as a result,, the seal inner member – 24 is also deformed.).

2.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johno (US 5,849,341) in view of Funato (JPH 08229964A) .
	Regarding Claim 16, Johno discloses a sealing member for a powder slush molding apparatus (Fig. 1 abstract, sealing member – 21) the sealing member comprising:
	 an elastomeric main body (Fig. 2 (21) 3:65-4:6 elasticity) that extends between a first end and a second end along a height dimension of the sealing member (3:3-8), the elastomeric main body comprising:
 	a head portion that includes an exterior surface and that provides the first end of the main body (Fig. 2 5:17 – 21 seal tube – 23 tubular in section tubular portion – 23a), 
an anchor portion that provides the second end of the main body (Fig. 2 5:20-27 fixation portion – 23b …anchor portion – 23d…), and 
	a neck portion that extends between and joins the head portion and the anchor portion of the main body (Fig, 25:22-25 …fixation portion – 23b comprises a shoulder portion – 23c) 
	each of the head portion, the anchor portion, and the neck portion being bisected by a midline that runs parallel to the height dimension of the sealing member (Figs. 3(a) 3(b), 5:35-41 …seal inner member – 24 is stringlike and has a substantially circular cross-section…;…sealing member…runs, in a T-shape…) wherein 
	the elastomeric main body defines two distinct interior channels within the head portion that are centered about the midline, each interior channel extending along a length dimension of the sealing member wherein, each interior channel is defined by an interior wall surface of the elastomeric main body (Fig. 2 …a proper gap between the seal inner member – 24 and the inner wall surface of the tubular portion – 32a (23f)).
	Moreover, these  two distinct interior channels could be reoriented such that the interior wall surface are spaced apart the same amount along the respective transverse line (See figure below).

				
    PNG
    media_image15.png
    465
    546
    media_image15.png
    Greyscale


 	However, Johno does not disclose an embodiment having a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member.

	Funato discloses a powder slush molding apparatus with a sealing material having flexibility and elasticity fitted the sides of the reservoir (Fig. 1 paragraph [0006] mold – 1 , reservoir – 2 sealing member – 3) and where at least one interior channel extends along a length dimension of the sealing member (Figs. 2, 3  paragraph [0011] sealing material – 3 in the longitudinal direction and the like cross-sectional shape over the entire circumference is attached …forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom…)and 
	having  a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member it,  which includes not only rectangular but additional polygonal shapes, and
	that includes one vertex on one side of the midline and another vertex on the other side of the midline, the two vertices of each interior wall surface being intersected by respective transverse line that extends through the head portion of the elastomeric main body within the sectional plane and are orthogonal to the height dimension of the sealing member (Figs 3, 6 paragraph [0011] …sectional pentagonal…so that the base portion – 3a is fitted into the hole-shaped portion – 22 and forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Johno and Funato whereby a 	two distinct interior channels of a sealing member defining an interior wall surface, taught by Johno, 
	would have the interior wall surface include a vertex on either side of the midline of the interior channel and intersected by a transverse line (T-shaped) that extends through the head portion within the section plane and orthogonal to the sealing member height dimension, as disclosed by Funato.  
	This would be advantageous because when such a cavity portion is included the elastic force of the sealing material increases and the sealing function is improved (paragraphs [0007] [0013]). 

3.	Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johno (US 5,849,341) in view of Funato (JPH 08229964A) and further in view of Kobayashi (JP 2019073029).
Regarding Claim 17, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 16 and while Funato discloses an arcuate slot as indicated in Fig. 7 and appears to be centered about the midline of the main body (see Fig. 7 above) and that at least in one embodiment is located between at least one interior channel and exterior surface of the head portion (paragraph [0016] recessed portion – 31 cavity – 33 distal end portion – 32), 
	it does not appear or to be taught that the interior arcuate slot and the two interior channels  are distinct and separated from the two interior channels.
	Kobayashi teaches discloses a seal member for slush molding (abstract) 
	and  further defines an interior arcuate slot within the head portion of the main body (Fig. 5, 6 paragraph [0053] a cavity – 20a along the longitudinal direction (extension direction)).
with an interior arcuate slot: being distinct from two interior channels, being centered about the midline of the elastomeric main body (Fig. 11 paragraph [0116] when the upper end face 11f of the partition edge 11c is in contact with the lower surface 33b of the partition 33, the left and right middle portions of the lower cavity 20b) are buried by the partition edge 11c and the lower cavity 20b is divided into right and left), See figure 11 below:


		
    PNG
    media_image16.png
    615
    664
    media_image16.png
    Greyscale

being located between the interior channels and the exterior surface of the head portion, and exhibiting concavity toward the interior channels (See Fig. 11b above paragraph [0118] bulging deformation to the lower side of the partition – 33).

	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have combined Kobayashi with the two interior channels of Johno and Funato such that an interior arcuate slot is located between the two interior channel and the exterior surface of the head portion with a distinct separation by a wall and exhibiting concavity. This would advantageous to do because with the upper and lower cavities stepwise (two-stage bending deformation can be obtained with the presence of the wall (paragraph [0089] partition – 33) and provides sufficient deflection follow a change in gap between the product formed – and the quality and yield of molded articles can be improved (paragraph [0086]). 
	Moreover, it becomes advantageous to be able to adjust the bending amount of the elastomeric body (seal rubber – 10  ) by the two interior channels with the interior arcuate slot be distinct from the two channels it is possible to keep the sealing performance, while obtaining the stable bending deformation of only the first layer in the seal rubber (Fig. 11b paragraph [0120]).

Regarding Claim 18, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 17 and Kobayashi further discloses that the arcuate interior slot is separated from one of the interior channels by a wall, and the arcuate slot partially overlaps with the interior channel in the height dimension (Fig. 11(b) paragraphs [0116] [0118]...lift and right middle portions of the lower cavity – 20b divided into right and left the left and right side surface portions – 32 of the contact side cylindrical portion – 21 are bent outward in the width direction, and lower portions of the inner wall surface 32d are brought close to each other...bulging deformation to the lower side of the partition – 33 is restricted).

Regarding Claim 19, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 16 and Kobayashi further discloses that the two interior channels have the same shape and are the same size. (Fig. 11b paragraph [0116] lower cavity – 20b is divided into right and left – from fig. 11b above it appears to have the same shape and size).
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size and shape of these interior channels since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. This would be considered advantageous for allowing a bulging deformation of the interior arcuate slot – upper cavity (Fig 11b above paragraph [0118] left and right side surface portion – 32....are bent outward in the width direction and lower portion of the inner wall surface – 32d are brought close to each other).

Regarding Claim 20 , the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 16 and Johno further discloses the two interior channels are defined within a central column of interior channels (Fig. 4 (c) Col. 7:ll. 25-27 two through-holes – 24a are formed in the section of the seal inner member – 24B)
 defined by an interconnected honeycomb webbing of the elastomeric main body, the central column of interior channels being arranged in series on the midline of the elastomeric main body (Fig. 4A 6:48-52; Col. 7:ll. 28-29;  24A, 24B – seal inner members tubular portion – 23a; seal inner members – 24A, 24B through-holes – 24a) and the honeycomb webbing further defining at least one adjacent column of interior channels on each side of the central column of interior channels. (Fig. 4A Col. 6:ll. 48-52; Col. 7:ll. 28-29;  24A, 24B – seal inner members tubular portion – 23a; seal inner members – 24A, 24B through-holes – 24a) and, further,
 additionally defines at least one adjacent column of interior channels on each side of the central column of interior channels (Fig. 4(b) Col. 7:ll. 18-20 a single through-hole – 24a is formed in the section of the seal inner member – 24A). (see discussion of Claim  10 above with accompanying figure).

Regarding Claim 21, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 16 and Johno further discloses the exterior surface of the head portion extends outwardly and downwardly from a centerline to a lateral shoulder surface that extends inward from the exterior surface toward the midline of the elastomeric main body (Fig. 4 (a’) Col. 7 ll. 1-6 shoulder portion – 23c),
 the exterior surface of the head portion comprising a first exterior side surface that extends from the centerline in one direction to the first lateral shoulder surface and a second exterior side surface (see Fig. 4 (a’) below sealing tube – 23) 
 that extends from the centerline in an opposite direction to the second lateral shoulder surface, each of the first and second lateral shoulder surfaces extending inwards from its respective exterior side surface towards the midline of the elastomeric main body (Figs. 2, 4(a) 5:22-28 shoulder portion – 23c:6:53-56 ...fixation portion – 23b formed integrally with the tubular portion – 23a consists of a shoulder portion – 23c…and has a substantially T-shaped cross section…)  [See figure 4(a’) and accompanying discussion from Claim 3 above]. 
the exterior surface having a notched portion in which a series of notches that narrow inwardly into the elastomeric main body (Figs. 4(a), 4(b) Col.  7: ll.7-14 …a plurality of grooves – 25) are defined to provide one or more intervening teeth (Fig. 4(b) longitudinal grooves – 25a and bendable transversal grooves – 25b), each of the notches in the notched portion of the first exterior side surface and the second exterior side surface extending along the length dimension of the sealing member and being spaced apart along the height dimension of the sealing member (Col. 7: l. 55- Col. 8: l. 2 measurements of configuration …wherein it is 0-5 mm in the seal inner member with grooves).
 
Regarding Claim 22, the combination of Johno, Funato and Kobayashi disclose all the limitations of Claim 16, and Kobayashi further discloses that the at least one interior channel (Fig. 5-7 paragraph [0053] intermediate space forming portion – 23 provided between the contact side – 21 and the holding portion – 22…) has a hexagonal shape (Figs. 5-7 paragraph [0063] where lower cavity – 20b has a hexagonal shape). See also Claim 6 discussion above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712